Application unanimously granted to the extent of reversing, vacating and annulling the judgment of the Supreme Court, New York County, entered on April 19, 1976, without costs and without disbursements. The action of the court in adjudging the petitioner guilty of contempt was unwarranted and unjustified. We find on this record that there was no duty on the part of the petitioner to comply with the directions of the court to produce the file, which petitioner maintained as trial counsel, for inspection by the court. It is true that, at the hearing of April 13, 1976, the court apparently made some modification of its original order so that it directed the petitioner to produce "those statements which would show contrary to the conditions alleged by plaintiff”. But this direction, too, was invalid. There was no duty on the petitioner, as trial counsel, to produce his file, or any portion thereof, for the inspection of the court prior to trial. We can understand that, under certain conditions during a trial, the court may well require the production of a particular document or statement, depending upon the state of proof at that time. But this is not our case. Concur— Stevens, P. J., Markewich, Murphy, Capozzoli and Lane, JJ.